Title: To George Washington from Lord Stirling, 29 August 1776
From: Stirling, Lord (né William Alexander)
To: Washington, George



My dear General
Eagle, August 29th 1776.

I have now an Oppertunity of informing you of what has happened to me Since I had last the pleasure of Seeing you; about 3 oClock in the morning of 27th I was Called up and Informed by General Putnam that the Enemy were advanceing by the Road from flat Bush to the Red Lyon, and ordered me to March with the two Regiments nearest at hand to Meet them; these happend to be Haslets & Smallwoods, with which I accordingly Marched, and was on the Road to the Narrows Just as the day light began to appear, we proceeded to within about half a Mile of the Red Lyon and there met Col: Atlee with his Regiment who Informed me, that the Enemy were in Sight, indeed I then Saw their front between us and the Red Lyon, I desired

Colonel Atlee to place his Regiment on the left of the Road and to wait their Comeing up, while I went to form the two Regiments I had brought with me, along a Ridge from the Road up to a peice of wood on the Top of the Hill, this was done Instantly on very Advantageous ground. Our Opponents advanced and were fired upon in the Road by Atlee’s, who after two or three Rounds retreated to the wood on my left and there formed, by this time Kichline’s Rifle Men arrived, part of them I placed along a hedge under the front of the Hill, and the rest in the front of the wood. The troops opposed to me were two Brigades of four Regiments Each under the Command of General Grant; who advanced their light Troops to within 150 yards of our Right front, and took possession of an Orchard there & some hedges which extended towards our left; this brought on an Exchange of fire between those troops and Our Rifle Men which Continued for about two hours and the[n] Ceased by those light troops retireing to their Main Body. In the Meantime Capt. Carpenter brought up two feild peices which were placed on the side of the Hill, so as to Command the Road and the Only Approach for some hundred Yards; on the part of General Grant there were two feild peices one Howitz advanced to within three Hundred yards of the front of our Right and alike detachment of Artillery to the front of our left on a riseing Ground, at About 600 yards distance, one of their Brigades, formed in two lines opposite to our Right and the other Extended in one line to top of the Hills in the front of our left, in this possition we stood Cannonadeing each other ’till Near Eleven oClock, when I found that General Howe with the Main Body [of] the Army was between me and Our Lines, and saw that [the] only Chance of Escapeing being all made prisoners, was to pass the Creek near the Yellow Mills, and in order to render this the more practicable I found it Absolutely Necessary to Attack a Body of Troops Commanded by Lord Cornwallis posted at the House near the Upper Mills; this I Instantly did, with about half of smallwoods first ordering all the other troops to make the best of their way thro’ the Creek, we Continued the Attack a Considerable time the Men haveing been rallied and the Attack renewed five or Six Several times, and were on the point of driveing Lord Cornwallis from his Station, but large [Succours] arriveing rendered it impossible to do more than to provide for Safety, I endeavoured 

to get in between that House and fort Box, but on Attempting it I found a Considerable body of Troops in my Front, and Several in pursuit of me on the Right & left & a Constant fireing on me, I immediately Turned the point of a Hill which Covered me from their fire, and I was soon out of the Reach of my pursuers; I soon found that it would be in Vain to Attempt to make my Escape, and therefore went to Surrender my self to General De Heister Commander in Cheif of the Hessians.
